Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is responsive to the application filed March 4, 2020.
Claims 6, 16, and 20 were subject to a preliminary amendment.
Claims 1-25 are currently pending and have been fully examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-22 and 24-25 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Step 1
The claim(s) recite(s) subject matter within a statutory category as processes (claims 1, 13, and 17) which are recited as methods that performs the steps and/or functions of: prognosing a risk in a patient diagnosed with a premalignant lesion of the breast, the method comprising: providing a tissue sample of the premalignant lesion; detecting one or more variants of Ostepontin (OPN) selected from OPN-a, OPN-b, and OPN-c in the sample; and prognosing an elevated risk of the lesion progressing to breast cancer if OPN-b and/or OPN-c is detected and/or OPN-a is elevated above normal levels in the tissue sample.


Step 2A: Prong 1
When taken individually and as a whole, the steps corresponds to concepts identified as abstract ideas by the courts, such as “certain methods of organizing human activity”, which are interactions between individuals that can include: fundamental economic principles or practices; commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); and managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). 
The claim is directed to a system to perform the process of analyzing a tissue sample to determine a patient prognosis, which is performed by the system providing a tissue sample of the lesion, detecting one or more variants of OPN, and prognosing an elevated risk of the lesion based on the results of the determination. This is akin to “a mental process that a neurologist should follow when testing a patient for nervous system malfunctions, In re Meyer, 688 F.2d 789, 791-93, 215 USPQ 193, 194-96 (CCPA 1982)”, which is listed as one of the examples of managing personal behavior recited in MPEP 2106.04(a)(2).II.C.
Additionally, with respect to claim 17, because the instructions are to “treat the patient by administering chemoprevention therapy or surgery if an elevated risk is prognosed, or subjecting the patient to continued observation without chemoprevention or surgery if an elevated risk is not prognosed”, these limitations cannot be considered to integrate the abstract idea into a practical application by providing a particular treatment or prophylaxis because the steps are conditional, wherein one of the conditions only requires continued observation of the patient. Therefore, the broadest reasonable interpretation of the claim does not require actually providing a particular treatment to the patient. Rather, a situation where the prognosis is determined and that prognosis does not indicate an elevated risk, continued observation would only be additional instructions to manage the behavior of the medical care staff by instructing them to observe the patient.

Step 2A: Prong 2
The claims do not include additional elements that are sufficient to be considered a practical application because the additional elements amount to: insignificant extra-solution activity (MPEP 2106.05(g)), generally linking the application of the abstract idea to a particular field of use or technological environment (2106.05(h)), or mere instructions to apply it with a computer (MPEP 2106.05(f)), as discussed below.
Because all of the steps of the method were determined to be instructions to manage personal behavior that are identified as the abstract idea, the claims do not recite additional elements that can be considered to integrate the abstract idea into a practical application.

Step 2B
The claims also do not include additional elements that are sufficient to be considered a significantly more than the abstract idea because the additional elements amount to: insignificant extra-solution activity (MPEP 2106.05(g)), mere instructions to apply it with a computer (MPEP 2106.05(f)), generally linking the application of the abstract idea to a particular field of use or technological environment (MPEP 2106.05(h)), or a well-understood, routine, and conventional limitation (MPEP 2106.05(d)), as discussed below.

Similar to how there were no limitations that could be considered additional elements in Step 2A Prong 2 of the analysis, there are no additional limitations that can be considered additional elements that amount to significantly more than the abstract idea in Step 2B.

Dependent Claim Analysis
Claims 2-12, 20-22, and 24-25 are ultimately dependent from Claim(s) 1 and include all the limitations of Claim(s) 1. Therefore, claim(s) 2-12, 20-22, and 24-25 all recite the same abstract idea of certain methods of organizing human activity of claim 1.
Claims 2-12, 20-22, and 24-25 all recite additional limitations that amount to further descriptions of the abstract idea. The dependent claims either provide additional instructions regarding: what steps should be taken in testing the sample, which materials should be used in the testing, or instructions for how to interpret the results of the testing in order to determine the prognosis for the patient. These are still managing the personal behavior of the user by providing instructions on how the prognosis is to be determined. Additionally, the instructions to use a logistic regression to determine risk is reciting the use of mathematical concepts, which is another enumerated grouping of abstract ideas.
Similar to how the administering treatment limitations in claim 17 were determined not be required within the BRI of the claims, the steps of administering treatment if conditions (a) or (b) of claim 20 are met are not required within the BRI of claim 20. Since any results that do not meet conditions (a) or (b) only require further observation, the BRI of the claim includes methods where no treatment is delivered, and the users are only provided additional instructions to manage their personal behavior.
Claims 21-22 recite additional limitations that are the same or substantially similar to the additional limitations of claims 18-19. Therefore, claims 21-22 are not considered to be required within the BRI of the claims for the same reasons as claims 18-19 below.
Claims 14-16 are ultimately dependent from Claim(s) 13 and include all the limitations of Claim(s) 13. Therefore, claim(s) 14-16 all recite the same abstract idea of certain methods of organizing human activity of claim 13.
Claims 14-16, similar to claims 2-12 all provide additional instructions regarding how to determine the prognosis for the patient by providing instructions on how to interpret the results.
Claims 18-19 are ultimately dependent from Claim(s) 13 and include all the limitations of Claim(s) 17. Therefore, claim(s) 18-19 all recite the same abstract idea of certain methods of organizing human activity of claim 17.
Claims 18-19 additionally recite types of medications that could be used if chemoprevention therapy is to be administered. However, administering chemoprevention therapy is not required within the BRI of claim 17 (see Step 2A Prong 1, above). Further, claims 18-19 only recite the medications as options to be selected, and they do not positively recite administering the medications. Therefore, these limitations are not within the BRI of the claimed invention for the same reasons as the administering therapy steps.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6-7, 13, 15, and 17-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mirza (US PG Pub. 2010/0209928).

Claim 1
	Regarding claim 1, Mirza discloses
A method for prognosing a risk in a patient diagnosed with a premalignant lesion of the breast, of the lesion progressing to breast cancer, the method comprising:
Par. [0103], “Methods are provided herein for prognosing a cancer by examining OPN-c levels in a tumor sample obtained from a subject… Detection of OPN-c in a tumor sample can be used to prognose any OPN-expressing tumor, such as… breast cancer”
Par. [0104], “Prognostic methods can be used to predict likely tumor progression, survival time, likely worsening of the condition, and the like, for example the prognosis in the absence of therapy (e.g., chemotherapy or radiation therapy).”
Par. [0078], “In some examples, OPN-c (and in some examples other cancer markers or housekeeping genes known in the art) is also detected or measured in normal tissue, or in non-cancerous tissue adjacent to cancer tissue.”
Par. [0097], “In particular examples, a sample obtained from the subject is analyzed to determine if it contains detectable levels of OPN-c nucleic acid molecules (and in some examples also ER, PR, and HER2), such as a breast cancer sample, a sample adjacent to the tumor, normal breast tissue, or combinations thereof.”
Providing a tissue sample of the premalignant lesion
Par. [0103], “Methods are provided herein for prognosing a cancer by examining OPN-c levels in a tumor sample obtained from a subject.”
Detecting one or more variants of Osteopontin (OPN) selected from OPN-a, OPN-b and OPN-c in the sample, and prognosing an elevated risk of the lesion progressing to breast cancer if OPN-b and/or OPN-c is detected and/or OPN-a is elevated above normal levels in the tissue sample
Par. [0103], “OPN-c can be detected as described above, wherein the presence of significant amounts of detectable OPN-c in the cancer sample (e.g., top 1/3 intensity or top 2/3 intensity) indicates that the subject has a worse prognosis while the presence of lower amounts of detectable OPN-c (e.g., lower 1/3 intensity) in the cancer sample indicates that the subject has a better prognosis. Detection of OPN-c in a tumor sample can be used to prognose any OPN-expressing tumor, such as… breast cancer”

Claim 2
	Regarding claim 2, Mirza discloses all the limitations of claim 1. Mirza further discloses 
Wherein detecting comprises immunohistochemically staining a sample of the tissue specimen
Par. [0019], “Expression of osteopontin-c protein in breast tissue. Tissue arrays were stained by immunohistochemistry and scored by a board-certified pathologist.”
The sample selected from a nucleic sample, a cytoplasmic sample, or both, and measuring one or more of stain intensity and percent positivity for each stain
Par. [0080], “The tissues are assessed by scoring the cytoplasm using a typical 1+ to 3+ scale to represent the intensity, with 3 being assigned to very intensely staining samples, 1 to weakly staining samples, and 0 to negatively staining samples.”
Par. [0019], “FIGS. 3A-C: Expression of osteopontin-c protein in breast tissue. Tissue arrays were stained by immunohistochemistry and scored by a board-certified pathologist. A) Combined pathology scores (mean intensity multiplied by mean percent of tissue stained) for the individual samples of the normal breast array (top) and the breast carcinoma array (bottom). Note that the highest positively scoring core, number 7, in the normal breast array was judged to be possibly cancerous.”

Claim 3
	Regarding claim 3, Mirza teaches all the limitations of claim 2. Mirza further discloses
Wherein immunohistochemically staining comprises contacting the sample with at least one antibody selective for one or more variants of OPN
Par. [0039], “Antibody: Immunoglobulin molecules and immunologically active portions of immunoglobulin molecules, that is, molecules that contain an antigen binding site that specifically binds (immunoreacts with) an antigen (such as OPN-c, ER, PR, or HER2).”
Par. [0045], “Detect: To determine if an agent is present or absent. In some examples this can further include quantification. For example, use of an antibody specific for a particular protein (e.g., OPN-c, ER, PR, or HER2) permits detection of the protein in a sample, such as a sample containing breast cancer tissue. In particular examples, an emission signal from a fluorophore (such as an increase in the signal) is detected.”

Claim 6
Regarding claim 6, Mirza discloses all the limitations of claim 1. Mirza further discloses
Further comprising assigning a pathology score to each sample, the pathology score comprising 0, 1, 2 or 3 for intensity or 0, 1, 2 or 3 for percent positivity
Par. [0079], “In one example, immunohistochemistry (IHC) is used to detect OPN-c (and other cancer markers). In some examples when IHC is used, the scale of detectable staining is represented on a typical 1+ to 3+ scale to represent the intensity, wherein 0 is assigned to negative staining, 3 being assigned to very intensely staining samples, and 1 assigned to weakly staining samples (see Table 1). In some examples a value of 2 is re-tested. Therefore, in particular examples, if a level of "1" is detected for OPN-c, this indicates that the subject has a less aggressive cancer (such as a grade 1 breast cancer or a stage 0-I breast cancer), while detection of a level "3" for OPN-c indicates that the subject has an aggressive cancer (such as a grade 2 or 3 breast cancer or a stage II or higher breast cancer). For example, as shown in Table 1, tumors can be graded depending on their relative level of OPN-c expression. One skilled in the art will appreciate that these values are not absolutes and can vary depending on the samples and reagents used.”

Claim 7
	Regarding claim 7, Mirza discloses all the limitations of claim 6. Mirza further discloses
Dichotomizing the pathology score into low (L= 0 or 1) or high (H = 2 or 3)
Par. [0079], “In one example, immunohistochemistry (IHC) is used to detect OPN-c (and other cancer markers). In some examples when IHC is used, the scale of detectable staining is represented on a typical 1+ to 3+ scale to represent the intensity, wherein 0 is assigned to negative staining, 3 being assigned to very intensely staining samples, and 1 assigned to weakly staining samples (see Table 1). In some examples a value of 2 is re-tested. Therefore, in particular examples, if a level of "1" is detected for OPN-c, this indicates that the subject has a less aggressive cancer (such as a grade 1 breast cancer or a stage 0-I breast cancer), while detection of a level "3" for OPN-c indicates that the subject has an aggressive cancer (such as a grade 2 or 3 breast cancer or a stage II or higher breast cancer). For example, as shown in Table 1, tumors can be graded depending on their relative level of OPN-c expression. One skilled in the art will appreciate that these values are not absolutes and can vary depending on the samples and reagents used.”

Claim 13
	Claim 13 is a method claim that recites a method for assessing risk of death from breast cancer in a patient that comprises method steps that are the same or substantially similar to the steps of the method of claim 1. Mirza discloses the following limitations not directly addressed in the rejection of claim 1.
Assessing risk of death from breast cancer in a patient
Par. [0105], “For example, if the typical 1+ to 3+ scale is to represent the intensity as described above, if a level of "1" is detected for OPN-c, this indicates that the subject has a less aggressive cancer (e.g., decreased likelihood of death within 5 years of diagnosis or decreased likelihood of metastasis), while detection of a level "3" for OPN-c indicates that the subject has an aggressive cancer (e.g., increased likelihood of death within 5 years of diagnosis or increased likelihood of metastasis).”

Claim 15
	Claim 15 is a method claim dependent from claim 13 that recites limitations that are the same or substantially similar to the limitations of claims 6 and 7. Please refer to the rejections of claims 13 and claims 6 and 7. Mirza discloses the following limitations not addressed by the limitations recited in claims 6 and 7:
Assessing the risk of death as elevated if OPN-c is detected with a pathology score of H
Par. [0105], “For example, if the typical 1+ to 3+ scale is to represent the intensity as described above, if a level of "1" is detected for OPN-c, this indicates that the subject has a less aggressive cancer (e.g., decreased likelihood of death within 5 years of diagnosis or decreased likelihood of metastasis), while detection of a level "3" for OPN-c indicates that the subject has an aggressive cancer (e.g., increased likelihood of death within 5 years of diagnosis or increased likelihood of metastasis).”

Claim 17
	Claim 17 is a process claim that recites a method of treating a patient diagnosed with a premalignant lesion of the breast comprising method steps that are the same or substantially similar to the steps of the method of claim 1. However, Mirza further discloses the following limitations not addressed by the rejection of claim 1.
Treating the patient by administering chemoprevention therapy or surgery if an elevated risk is prognosed, or subjecting the patient to continued observation without chemo prevention or surgery if an elevated risk is not prognosed
Because these two treatments are contingent limitations, they are not both required to be taught by the art. In the event that an elevated risk is prognosed, the actions required if an elevated risk is prognosed would not be performed, and vice versa. Therefore, a combination of references that only teaches one of the limitations would properly read on the claimed invention.
Par. [0087], “In some examples, the method further includes selecting a treatment protocol for the subject based on the OPN-c detection. For example, if the cancer sample is highly positive for OPN-c (and in some examples negative for ER, PR, and HER2), a more aggressive therapeutic protocol can be selected and administered, as this indicates the subject has a more aggressive form of cancer (e.g., grade 3). Exemplary more aggressive therapies include a mastectomy instead of a lumpectomy, a lumpectomy combined with radiotherapy and/or chemotherapy (e.g., anti-HER2, anti-ER, and/or anti-PR therapies for example Trastuzumab (Herceptin.RTM.), bevacizumab (Avastin.RTM.), pertuzumab (OmniTarg.TM.), ZM105180 (Zemab.RTM.), ertumaxomab (Rexonum), Arimidex.RTM. and tamoxifen) instead of lumpectomy alone, or an increase in the dose and/or number of courses of chemotherapy.”

Claim 18
	Regarding claim 18, Mirza discloses all the limitations of claim 17. Mirza further discloses
Chemoprevention therapy being selected from one or both of administering at least one estrogen receptor modulator and radiation
Par. [0087], “In some examples, the method further includes selecting a treatment protocol for the subject based on the OPN-c detection. For example, if the cancer sample is highly positive for OPN-c (and in some examples negative for ER, PR, and HER2), a more aggressive therapeutic protocol can be selected and administered, as this indicates the subject has a more aggressive form of cancer (e.g., grade 3). Exemplary more aggressive therapies include a mastectomy instead of a lumpectomy, a lumpectomy combined with radiotherapy and/or chemotherapy (e.g., anti-HER2, anti-ER, and/or anti-PR therapies for example Trastuzumab (Herceptin.RTM.), bevacizumab (Avastin.RTM.), pertuzumab (OmniTarg.TM.), ZM105180 (Zemab.RTM.), ertumaxomab (Rexonum), Arimidex.RTM. and tamoxifen) instead of lumpectomy alone, or an increase in the dose and/or number of courses of chemotherapy. Methods of administering such therapies are routine in the art and can be designed by skilled clinicians.”

Claim 19
Regarding claim 19, Mirza discloses all the limitations of claim 18. Mirza further discloses
The estrogen receptor modulator being selected from raloxifene and tamoxifen
Par. [0087], “In some examples, the method further includes selecting a treatment protocol for the subject based on the OPN-c detection. For example, if the cancer sample is highly positive for OPN-c (and in some examples negative for ER, PR, and HER2), a more aggressive therapeutic protocol can be selected and administered, as this indicates the subject has a more aggressive form of cancer (e.g., grade 3). Exemplary more aggressive therapies include a mastectomy instead of a lumpectomy, a lumpectomy combined with radiotherapy and/or chemotherapy (e.g., anti-HER2, anti-ER, and/or anti-PR therapies for example Trastuzumab (Herceptin.RTM.), bevacizumab (Avastin.RTM.), pertuzumab (OmniTarg.TM.), ZM105180 (Zemab.RTM.), ertumaxomab (Rexonum), Arimidex.RTM. and tamoxifen) instead of lumpectomy alone, or an increase in the dose and/or number of courses of chemotherapy. Methods of administering such therapies are routine in the art and can be designed by skilled clinicians.”

Claim(s) 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zduniak (K Zduniak, et al., “Nuclear Osteopontin-c is a prognostic breast cancer marker”, British J. of Cancer, pg. 729-38 (2015)).

Claim 23
	Regarding claim 23, Zduniak discloses
A kit for the prognosis of premalignant breast cancer lesions, the kit comprising: An antibody selective for OPN-c; an antibody selective for OPN exon 4; and reagents for conducting immunohistochemical analysis of a sample of a premalignant breast cancer lesion
Pg. 732 describes how the samples were analyzed using an antibody that selectively stains for OPN-c, an antibody that selectively stains for all OPN variants (OPN-pan), and an antibody that selectively stains exon 4, which is only present in OPN-a/b and performing immunohistochemical analysis of a sample.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 4, 12, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mirza in view of Zduniak (K Zduniak, et al., “Nuclear Osteopontin-c is a prognostic breast cancer marker”, British J. of Cancer, pg. 729-38 (2015)).

Claim 4
	Regarding claim 4, Mirza discloses all the limitations of claim 3. Mirza further discloses
At least one antibody selectively stains OPN-c (anti-OPN-c), 
Par. [0045], “Detect: To determine if an agent is present or absent. In some examples this can further include quantification. For example, use of an antibody specific for a particular protein (e.g., OPN-c, ER, PR, or HER2) permits detection of the protein in a sample, such as a sample containing breast cancer tissue. In particular examples, an emission signal from a fluorophore (such as an increase in the signal) is detected.”
Par. [0094], “In one example, the specific binding agent is an antibody, such as a polyclonal or monoclonal antibody, or fragment thereof. In some examples, the antibody is a humanized antibody. In some examples, the antibody is a chimeric antibody. If desired, the antibody can include a detectable label to permit detection and in some cases quantification of the target protein/antibody complex.”
Par. [0095], “The presence of detectable signal above background or control levels indicates that the presence of a target peptide (e.g., OPN-c and in some examples additionally one or more of ER, PR, and HER2 protein) in the sample.”
The ability to use at least one antibody selectively staining for other agents in addition to OPN-c
Par. [0097], “In particular examples, a sample obtained from the subject is analyzed to determine if it contains detectable levels of OPN-c nucleic acid molecules (and in some examples also ER, PR, and HER2), such as a breast cancer sample, a sample adjacent to the tumor, normal breast tissue, or combinations thereof.”
However, Mirza does not teach
At least one antibody selectively staining OPN-c (anti-OPN-c) and at least one antibody selectively stains OPN-a and/or OPN-b (anti-OPN-a/b)
Zduniak teaches
At least one antibody selectively staining OPN-c (anti-OPN-c) and at least one antibody selectively stains OPN-a and/or OPN-b (anti-OPN-a/b)
Pg. 732 describes how the samples were analyzed using an antibody that selectively stains for OPN-c, an antibody that selectively stains for all OPN variants (OPN-pan), and an antibody that selectively stains exon 4, which is only present in OPN-a/b.
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Mirza the ability to use at least one antibody that selectively stains OPN-a and/or OPN-b (anti-OPN-a/b), as taught by Zduniak, because it has been shown that an increase in the stain intensity of samples that selectively stain for OPN-a and OPN-b correlate with an increase in the likelihood of the death of a patient (Zduniak, pg. 734). Further, it would have been obvious to use separate anti-bodies for OPN-c and OPN-a/b in analyzing the samples because samples stained with the OPN-c antibody showed correlations with increased odds of death and samples stained with the antibody that selectively stains OPN-a and OPN-b showed correlation with an increased odds of death, but the samples stained with the antibody that selectively stained for all three OPN-a/b/c did not show a significant correlation with the patient prognosis (Zduniak, pg. 734).

Claim 12
	Regarding claim 12, Mirza discloses all the limitations of claim 1. Mirza further discloses
The step of prognosing comprising subjecting a staining intensity or percent positivity of an immunohistochemistry stain for OPN-a/b and OPN-c, and a risk group to a logistic regression to thereby determine risk for breast cancer or for death from breast cancer
Par. [0084], “In some examples, the absence of ER (ER-) and PR (PR-)and the presence of OPN-c and HER2 in the breast cancer sample indicates that the subject has a more aggressive breast cancer (e.g., grade 2 or 3 breast cancer), while the presence of ER (ER+), PR (PR+), and lower HER2 (e.g., 0 or 1), and OPN-c (e.g., 1) in the breast cancer sample indicates that the subject has a less aggressive form of breast cancer (e.g., grade 1 breast cancer). In some examples, the presence of significant HER2 (e.g., 3 on a scale of 0 to 3) and OPN-c (e.g., 3 on a scale of 0 to 3) in the breast cancer sample indicates that the subject has a more aggressive breast cancer (e.g., grade 2 or 3 breast cancer). To assess the predictive value of several biomarkers in combination (e.g., OPN-c, ER, PR and HER2), a logistic regression modeling approach can be used, which assesses among several models the one that performs best. For the best performing model, a ROC (receiver operating characteristic) curve can be generated as a graphical plot of sensitivity/specificity as the discrimination threshold is varied.”
However, Mirza does not disclose
Including a staining intensity or percent positivity of an immunohistochemistry stain for OPN-a/b
Zduniak teaches
Including a staining intensity or percent positivity of an immunohistochemistry stain for OPN-a/b
Pg. 732, “The primary method for addressing the study purposes was logistic repression [sic]. The odds of death were evaluated with respect to pathology scores and clinicopathological variables.”
Pg. 733, “The biomarkers Osteopontin-c and Osteopontin–exon 4 were also analysed multivariately. Each model contained either Osteopontin-c or Osteopontin–exon 4 and each other biomarker (tumor size, tumor stage, lymph node involvement, HER2, progesterone receptor or oestrogen receptor), added one-at-a-time.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Mirza the ability to use OPN-a/b in the logistic regression analysis, as taught by Zduniak, because OPN-a/b has a statistically significant effect on the odds of death for a patient (see Zduniak, Table 2C, pg. 733, “Logistic regressions were also analysed to investigate the effects of the components of pathological scores on the odds of death.”).
 
Claim 14
Claim 15 is a method claim dependent from claim 13 that recites limitations that are the same or substantially similar to the limitations of claims 6 and 7. Please refer to the rejections of claims 13 and claims 6 and 7. However, Mirza does not discloses the following limitations not addressed by the limitations recited in claims 6 and 7:
Assessing the risk of death as elevated if OPN-a/b is detected with a pathology score of H
Zduniak teaches
Assessing the risk of death as elevated if OPN-a/b is detected with a pathology score of H
Pg. 737, “The abundance of exon 4 in the cytosolic compartment (distinct from the localization of Osteopontin-c) effectively indicates prognosis.”
See also, Table 4, which shows that the exon 4 cyt. results for percent positivity and intensity both have a statistically significant correlation with tumor stages.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Mirza and Zduniak, in further view of Weber (US PG Pub. 2009/0061436).

Claim 5
	Regarding claim 5, the combination of Mirza and Zduniak teaches all the limitations of claim 4. However, Mirza does not teach
Wherein the antibody selective for OPN-c selectively binds an epitope comprising the sequence SEEKQNAVS or a variant thereof, or the antibody selectively bind an epitope comprising the sequence LYNKYPDAVATWLNPDPSQKQNLLAPN, optionally the antibody comprises IgY AhOPNc OR LF161
Weber teaches
Wherein the antibody selective for OPN-c selectively binds an epitope comprising the sequence SEEKQNAVS or a variant thereof, or the antibody selectively bind an epitope comprising the sequence LYNKYPDAVATWLNPDPSQKQNLLAPN, optionally the antibody comprises IgY AhOPNc OR LF161
Par. [0055], “One embodiment discloses antibodies specifically reactive with Ac-SGSSEEKQNAVSSEETC SEQ ID NO: 41. For example, using immunogens derived from SEQ ID NO: 8, e.g. based on the cDNA sequences, anti-peptide antisera or monoclonal antibodies are made by standard protocols (e.g., Antibodies: A Laboratory Manual, Harlow and Lane Eds. (Cold Spring Harbor Press (1988).”
Par. [0097], “Antibody specific to peptide at the OPN-c splice junction. A peptide identical the sequence around the splice site in OPN-c was synthesized: Ac-SEEKQNAVSC SEQ ID NO: 41. The C-terminal cysteine, not part of OPN-c, was used for coupling the peptide to the immunogen KLH. The antibody, raised in chickens, was an IgY purified from eggs and then affinity purified according to its binding to the immobilized peptide Ac-SEEKQNAVSC SEQ ID NO: 41, with the cysteine coupled to Sepharose beads. When used in immunohistochemistry, the antibody specifically stained breast cancers. Staining intensity was comparable to probing done with the pan-OPN antibody O-17. Normal breast tissue did not show substantial staining with either O-17 or the anti-OPN-c antibody (not shown).”
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Mirza and Zduniak the ability to use an antibody selective for OPN-c that selectively binds an epitope comprising the sequence SEEKQNAVS or a variant thereof, as taught by Weber, because using such antibodies can be used in the staining of tissue samples “to evaluate the abundance and patter of expression of SEQ ID NO: 8”, which can be used to detect OPN-c levels as part of clinical testing, and can help determine the efficacy of a treatment for an individual (See Weber, par. [0058]).

Claim(s) 20-22 and 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mirza in view of Mani (US PG Pub. 2019/0125735).

Claim 20
Regarding claim 20, Mirza discloses all the limitations of claim 1. Mirza further discloses
Determining the patient is at risk if (a) the sample exhibits an anti-OPN-c H pathology score and the lesion risk category is high, intermediate, or low, or (b) the sample exhibits anti-OPN-a/b H pathology scores and the lesion risk category is high
Par. [0096], “In some examples, detection of higher levels of OPN-c indicates that subject has a grade 3 tumor, detection of intermediate levels of OPN-c indicates that subject has a grade 2 tumor, while detection of lower levels of OPN-c indicates that subject has a grade 1 tumor. In some examples, detection of higher levels of OPN-c indicates that subject has a more aggressive tumor (such as stage III or above), detection of intermediate levels of OPN-c indicates that subject has a moderately aggressive tumor (such as a stage II tumor), while detection of lower levels of OPN-c indicates that subject has a less aggressive tumor (such as a stage I or less).”
Administering chemoprevention therapy or surgery to the patient if the patient is at risk
Par. [0087], “In some examples, the method further includes selecting a treatment protocol for the subject based on the OPN-c detection. For example, if the cancer sample is highly positive for OPN-c (and in some examples negative for ER, PR, and HER2), a more aggressive therapeutic protocol can be selected and administered, as this indicates the subject has a more aggressive form of cancer (e.g., grade 3). Exemplary more aggressive therapies include a mastectomy instead of a lumpectomy, a lumpectomy combined with radiotherapy and/or chemotherapy (e.g., anti-HER2, anti-ER, and/or anti-PR therapies for example Trastuzumab (Herceptin.RTM.), bevacizumab (Avastin.RTM.), pertuzumab (OmniTarg.TM.), ZM105180 (Zemab.RTM.), ertumaxomab (Rexonum), Arimidex.RTM. and tamoxifen) instead of lumpectomy alone, or an increase in the dose and/or number of courses of chemotherapy. Methods of administering such therapies are routine in the art and can be designed by skilled clinicians. In contrast, if the cancer sample has lower amounts of OPN-c (and in some examples negative for ER, PR, and HER2), a less aggressive therapeutic protocol can be selected and administered, as this indicates the subject has a less aggressive form of cancer (e.g., grade 1).”
However, Mirza does not explicitly teach
Subjecting the patient to continued observation without chemoprevention therapy or surgery otherwise
Mani teaches
Subjecting the patient to continued observation without chemoprevention therapy or surgery otherwise
Par. [0131], “Watchful waiting, also called “active surveillance,” refers to observation and regular monitoring without invasive treatment. Watchful waiting is often used when an early stage, slow-growing prostate cancer is found in an older man. Watchful waiting may also be suggested when the risks of surgery, radiation therapy, or hormonal therapy outweigh the possible benefits. Other treatments can be started if symptoms develop, or if there are signs that the cancer growth is accelerating (e.g., rapidly rising PSA, increase in Gleason score on repeat biopsy, etc.). Most men who choose watchful waiting for early stage tumors eventually have signs of tumor progression, and they may need to begin treatment within three years. Although men who choose watchful waiting avoid the risks of surgery and radiation, the risk of metastasis (spread of the cancer) may be increased. For younger men, a trial of active surveillance may not mean avoiding treatment altogether, but may reasonably allow a delay of a few years or more, during which time the quality of life impact of active treatment can be avoided. Published data to date suggest that carefully selected men will not miss a window for cure with this approach. Additional health problems that develop with advancing age during the observation period can also make it harder to undergo surgery and radiation therapy.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Mirza the ability to subject the patient to continued observation without chemoprevention therapy or otherwise, as taught by Mani, because, in early stages of cancer when the risk is lower, the risks associated with the surgery or chemoprevention therapy might outweigh the benefits of the treatments, and it allows those treating the patient to later start treatment if symptoms showing greater risk to the patient develop (Mani, par. [0131]).

Claim 21
	Regarding claim 18, the combination of Mirza and Mani teaches all the limitations of claim 20. Mirza further teaches
Chemoprevention therapy being selected from one or both of administering at least one estrogen receptor modulator and radiation
Par. [0087], “In some examples, the method further includes selecting a treatment protocol for the subject based on the OPN-c detection. For example, if the cancer sample is highly positive for OPN-c (and in some examples negative for ER, PR, and HER2), a more aggressive therapeutic protocol can be selected and administered, as this indicates the subject has a more aggressive form of cancer (e.g., grade 3). Exemplary more aggressive therapies include a mastectomy instead of a lumpectomy, a lumpectomy combined with radiotherapy and/or chemotherapy (e.g., anti-HER2, anti-ER, and/or anti-PR therapies for example Trastuzumab (Herceptin.RTM.), bevacizumab (Avastin.RTM.), pertuzumab (OmniTarg.TM.), ZM105180 (Zemab.RTM.), ertumaxomab (Rexonum), Arimidex.RTM. and tamoxifen) instead of lumpectomy alone, or an increase in the dose and/or number of courses of chemotherapy. Methods of administering such therapies are routine in the art and can be designed by skilled clinicians.”

Claim 22
Regarding claim 22, the combination of Mirza and Mani teaches all the limitations of claim 21. Mirza further teaches
The estrogen receptor modulator being selected from raloxifene and tamoxifen
Par. [0087], “In some examples, the method further includes selecting a treatment protocol for the subject based on the OPN-c detection. For example, if the cancer sample is highly positive for OPN-c (and in some examples negative for ER, PR, and HER2), a more aggressive therapeutic protocol can be selected and administered, as this indicates the subject has a more aggressive form of cancer (e.g., grade 3). Exemplary more aggressive therapies include a mastectomy instead of a lumpectomy, a lumpectomy combined with radiotherapy and/or chemotherapy (e.g., anti-HER2, anti-ER, and/or anti-PR therapies for example Trastuzumab (Herceptin.RTM.), bevacizumab (Avastin.RTM.), pertuzumab (OmniTarg.TM.), ZM105180 (Zemab.RTM.), ertumaxomab (Rexonum), Arimidex.RTM. and tamoxifen) instead of lumpectomy alone, or an increase in the dose and/or number of courses of chemotherapy. Methods of administering such therapies are routine in the art and can be designed by skilled clinicians.”

Claim 24
	Regarding claim 24, the combination of Mirza and Mani teaches all the limitations of claim 21. Mirza further teaches
The antibody selective for OPN-c comprising polyclonal antibodies
Par. [0039], “Antibody: Immunoglobulin molecules and immunologically active portions of immunoglobulin molecules, that is, molecules that contain an antigen binding site that specifically binds (immunoreacts with) an antigen (such as OPN-c, ER, PR, or HER2). Exemplary antibodies include monoclonal, polyclonal, and humanized antibodies.”
Par. [0094], “In one example, the specific binding agent is an antibody, such as a polyclonal or monoclonal antibody, or fragment thereof.”

Claim 25
	Regarding claim 25, the combination of Mirza and Mani teaches all the limitations of claim 21. Mirza further teaches
The antibody selective for OPN-c comprising monoclonal antibodies
Par. [0039], “Antibody: Immunoglobulin molecules and immunologically active portions of immunoglobulin molecules, that is, molecules that contain an antigen binding site that specifically binds (immunoreacts with) an antigen (such as OPN-c, ER, PR, or HER2). Exemplary antibodies include monoclonal, polyclonal, and humanized antibodies.”
Par. [0094], “In one example, the specific binding agent is an antibody, such as a polyclonal or monoclonal antibody, or fragment thereof.”

Subject Matter Free from Prior Art
Claims 8-11 and 16 have been determined to be free from prior art. The following is a statement of reasons for the indication of subject matter free from prior art:  
Claim 8 recites a method for assigning lesion risk categories based on specific categories of lesions and the pathology score. Based on a search of the prior art, a similar listing of the specific types of lesions being assigned to the specific levels of risk could not be found. Therefore, the lesion risk categories being assigned in the specific way described in claim 8 is not considered to be obvious over the prior art.
Claims 9-11 all depend from claim 8. Therefore, claims 9-11 would also be considered not obvious over the prior art because the depend from nonobvious subject matter.
Claim 16 is a claim dependent from claim 13 that recites a similar method for assigning lesion risk categories as that recited in claim 8. Therefore, claim 16 is determined to be nonobvious for the same reasons as claim 8.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D MOSELEY whose telephone number is (469)295-9099. The examiner can normally be reached Mon-Thur 9:30-6:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GREGORY D. MOSELEY/Primary Examiner, Art Unit 3686